PER CURIAM.
The Department of Highway Safety and Motor Vehicles petitions this Court to review an order of the circuit court, which overturned a hearing officer’s order upholding the suspension of Respondent’s driver’s license. The circuit court applied the incorrect law when it improperly reweighed the evidence concerning the lawfulness of Respondent’s detention and arrest. See Dep’t of Highway Safety & Motor Vehicles v. Lanning, 156 So.3d 533, 533 (Fla. 1st DCA 2015) (citing Dep’t of Highway Safety & Motor Vehicles v. Wiggins, 151 So.3d 457 (Fla. 1st DCA 2014), review granted, No. SC14-2195, 2014 WL 7251666 (Fla.2014)). We, therefore, grant the petition, quash the circuit court’s order, and remand with direction that the circuit court follow the correct law.
THOMAS, WETHERELL, and RAY, JJ., concur.